Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terrance Gerard Mathis appeals the district court’s order denying his pro se motions to compel. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Mathis, No. 2:05-cr-00082-AWA-JEB-5 (E.D. Va. June 27, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.